The decision to grant a continuance is “within the sound discretion of the trial court and should not be disturbed absent a clear abuse of that discretion” (Mayorga v Jocarl & Ron Co., 41 AD3d 132, 134 [1st Dept 2007], appeal dismissed 9 NY3d 996 [2007] [citations omitted]; CPLR 4402; Balogh v H.R.B. *418Caterers, 88 AD2d 136, 143 [2d Dept 1982]). The court providently exercised its discretion in denying plaintiffs request for a continuance to retain an attorney to represent her. The record shows that plaintiff chose to proceed pro se despite advice from two judges, including the trial court judge, apparently believing that she could represent herself adequately without an attorney. Further, litigation has been ongoing for nine years, and granting plaintiff time to find an attorney, and time for that attorney to prepare for trial, would result in further delay, prejudicing defendants. As the evidence submitted by plaintiff thus far does not establish a defamation claim, dismissal was proper.
We have reviewed plaintiffs remaining contentions, including her request for sanctions, and find them unavailing. Concur— Gonzalez, P.J., Tom, Friedman and Manzanet-Daniels, JJ.